El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
Contra el apelante Teótimo Gestera se presentó en la Corte de Distrito de San Juan, Sección 2a., la siguiente acusación:
“El Fiscal formula acusación contra Teótimo Gestera, por infrac-ción al Reglamento de Sanidad No. 3, sobre construcción y conserva-vación a prueba de ratas de los edificios y sus dependencias, promul-gado de acuerdo con la ley, el día 15 de julio de 1912, misdemeanor, cometido como sigue: El citado Teótimo Gestera allá el día 7 de agosto de 1912, en San Juan, que forma parte del Distrito Judicial de San Juan, fué notificado por el Inspector de Sanidad, J. A. Torres, de una orden expedida por el Director de Sanidad, para que dentro de un plazo de dos días, contados desde la fecha de la notificación, hiciera las siguientes reformas en una casa de su propiedad, situada en la calle de San Agustín y marcada por la Sanidad con el No. 28 Distrito 31: Levantar la casa a una altura de 2 pies o rodearla con muros de concreto que profundicen dos pies y ajusten perfectamente al piso de la casa. Y el citado Teótimo Gestera, ilegal y voluntaria-*19mente dejó transcurrir con exceso el plazo dádole, sin que basta la fecha haya efectuado ninguna de las reformas indicadas. Este hecho es contrario a la ley para tal caso prevista y a la paz y dignidad de El Pueblo de Puerto Rico. Firmado. J. Sifre. Fiscal del Distrito. La acusación que antecede está basada en el testimonio- de testigos examinados bajo juramento, creyendo solemnemente que existe justa causa para presentarla al Tribunal. Firmado. J. Sifre. Fiscal de Distrito.”
Contra el fallo condenatorio de dicha corte se interpuso por el acusado el presente recurso de apelación sin que pre-sentara pliego de exposición del caso o de excepciones, ale-gato de errores ni compareciera a la vista de la' apelación. Por su parte el Hon. Fiscal de esta Corte Suprema,.tanto en su informe escrito como en el oral, solicitó la confirmación de la sentencia.
Ya liemos resuelto en el caso de El Pueblo v. Blanco, 18 D. P. R., 1020, que una acusación por el delito perseguido en este caso no es suficiente y no contiene todos los elementos necesarios para que los hechos constituyan infracción de dicho reglamento de sanidad, cuando no alega que la casa o edi-ficio en la que se mandan hacer reparaciones para ponerla a prueba de ratas sea de vivienda, que tenga el piso de la planta baja de madera, o que sea edificio destinado a mercado, alma-cén, depósito, panadería fábrica de pastas y conservas alimen-tieas, licorerías, dulcerías, tiendas, colmados, bodegas, mue-lles, hoteles, cafés, restauranes, bodegones y ventorrillos.
En este caso, lo mismo que en el de Enrique Blanco, no se expresan esos elementos esenciales en la denuncia que presentó el Fiscal del distrito, y aun cuando el apelante no ha alegado ante nosotros la insuficiencia de la denuncia, ni sabemos si lo hizo ante la corte inferior, sin embargo, es de-fecto de tal naturaleza que podemos considerarlo, ya que. ■es nuestro deber examinar si la denuncia imputa la comisión de un delito.
*20La sentencia apelada debe ser revocada.

Revocada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary y del Toro.
El Jnez Asociado Sr. Wolf'no tomó parte en la resolución este caso.